DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Note
Claim(s) 1 and 2 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 03 August 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Claim Rejections - 35 USC § 112
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "hot rolling." The term "hot" is a relative term that renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "hot rolling" is indefinite.
Claim 1 recites the limitation "lower melting point." The term "lower" is a relative term that renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "lower melting point" is indefinite.
Claim 1 recites the limitation "higher melting point." The term "higher" is a relative term that renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "higher melting point" is indefinite.
Claim 2 recites the limitation "hot rolling." The term "hot" is a relative term that renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "hot rolling" is indefinite.
Claim 2 recites the limitation "the skeleton" in line 30.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered but they are not persuasive.
Applicants argue [hot] rolling is a metal forming process in which metal stock is passed through one or more pairs of rolls to reduce the thickness and to make the thickness uniform in metalworking (P7/¶5). The method described in the claims in directed to manufacturing a battery separator. The battery separator is composed of polyethylene and polypropylene. The claimed method is not directed to metalworking. The definition of hot rolling in metalworking is not relevant to the claims. Therefore, a metal forming process in which metal stock is passed through one or more pairs of rolls to reduce the thickness and to make the thickness uniform in metalworking is not a standard for the claimed "hot rolling."
Applicants argue rolling is classified according to the temperature of the metal rolled (P7/¶5). The method described in the claims in directed to manufacturing a battery separator. The battery separator is composed of polyethylene and polypropylene. The claimed method is not directed to rolling metal. The standard of temperature for rolling metal is not relevant to the claims. Therefore, the classification of rolling according to the temperature of the metal rolled is not a standard for the claimed "hot rolling."
Applicants argue the process is known as hot rolling if the temperature of the metal is above its recrystallization temperature (P7/¶5). The method described in the claims in directed to manufacturing a battery separator. The battery separator is composed of polyethylene and polypropylene. The claimed method is not directed to rolling metal. The recrystallization temperature of metal is not relevant to the claims. Therefore, the recrystallization temperature of metal is not a standard for the claimed "hot rolling."

Applicants argue the term "lower" means the melting point of the PE is lower than that of the PP and the COPET (P8/¶3). The specification does not describe "lower" means the melting point of the PE is lower than that of the PP and the COPET. The claims also do not define "lower." Therefore, the claims nor the specification defines the term "lower" as the melting point of the PE is lower than that of the PP and the COPET.
Applicants argue the term "higher" means the melting point of the PP and the COPET is higher than that of the PE (P8/¶7). The specification does not describe "higher" means the melting point of the PP and the COPET is higher than that of the PE. The claims also do not define "higher." Therefore, the claims nor the specification defines the term "higher" as the melting point of the PP and the COPET is higher than that of the PE.

Allowable Subject Matter
Claim(s) 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Amagasa (JP 2006-169665 A).
Amagasa discloses a lithium ion battery separator, characterized in that: composite fine-denier POY fibers with polypropylene PP acting as a core (see polypropylene, [0036]) and alkali-soluble polyester COPET (see lactic acid polymer, [0031]) and polyethylene PE (see ethylene, [0036]) acting as a skin are produced by means of a chemical fiber composite spinning technology (see spinning, [0032]), wherein the COPET and PE are distributed as an islands-in-the-sea form (see an islands-in-the-sea, [0032]), then the POY fibers are arranged as a fabric with a certain breadth by means of beam-warping, the fabric is subjected to stretching and hot- pressing by a hot roll such that the PE component having a low melting point is melted and joined to form a film (see fused, [0036]).
Amagasa does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium ion battery separator, characterized in that alkali-soluble polyester COPET and polyethylene PE acting as a skin, with the COPET being islands in a sea of the PE, while the PP and COPET components having higher melting points are formed as a lot of tiny fibers evenly distributed in a PE film, and then the COPET is dissolved away by means of an alkali solution such that a place where the COPET is present in the film become pores and PP fibers become the skeleton of the film, thus finally forming the lithium ion battery separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (CN 204488153 U) discloses a barrier comprising a PP fiber (5) distributed in a PE film (FIG. 1, [0011]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725